Case 3:12-cr-00258-TAD-KLH Document 158 Filed 06/10/20 Page 1 of 5 PageID #: 1040



                            UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION


  UNITED STATES OF AMERICA                           CRIMINAL ACTION NO. 12-0258

  VERSUS                                             JUDGE TERRY A. DOUGHTY

  DONNA JEAN REMIDES                                 MAG. JUDGE KAREN L. HAYES


                                            RULING

         Pending before the Court is a Motion to Terminate Restitution [Doc. No. 155] filed by

  Defendant Donna Jean Remides (“Remides”). The Government opposes her motion. [Doc.

  No. 157].

         For the following reasons, the motion is DENIED.

  I.     FACTUAL AND PROCEDRUAL BACKGROUND

         Remides was employed by the US Department of Agriculture as a project coordinator at

  the Natural Resources Conservation Service (“NRCS”).        She was assigned to work at the

  Northeast Delta Resource Conservation and Development Council (“NDRC&DC”).

         The NDRC&DC was a non-profit entity with its own employees and board. The NRCS

  handbook stipulates that project coordinators are to have no control over the finances of their

  councils. However, Remides had sole control over the finances.

         The USDA, Office of lnspector General (“OIG”) conducted a joint investigation with the

  Federal Bureau of Investigation (“FBI”), and it was determined that Remides had obtained six

  loans from Franklin State Bank (“FSB”) in the name of NDRC&DC between December 8, 2005,

  and September 30, 2010, with NDRC&DC’s knowledge or consent.
Case 3:12-cr-00258-TAD-KLH Document 158 Filed 06/10/20 Page 2 of 5 PageID #: 1041



         However, FSB executives became suspicious when Remides requested a loan in the name

  of NDRC&DC, but also requested that the funds be made payable directly to her.            The

  investigation determined that Remides fraudulently obtained $145,555 in loans from FSB

  (excluding renewals). To obtain each of the loans, Remides submitted a false resolution

  representing that the Board had approved the loan. The loans were needed to cover the over

  $640,000 that Remides embezzled from NDRC&DC, beginning in 2001. Her embezzlement was

  achieved by either cashing or depositing NDRC&DC checks, Sam's Discover Card checks, or by

  charging for fuel.     In total, Remides fraudulently obtained well over $700,000 from

  NDRC&DC.

         On June 25, 2013, Remides pled guilty to Count 10 of the Superseding Indictment during

  the middle of her jury trial. [Doc. No. 67]. Her Pre-Sentence Investigation (“PSI”) Report

  dated July 17, 2013, found amongst other things that NDRC&DC was owed $612,421.72. See

  [Doc. No. 86, ¶¶ 30, 85].

         By the time of the sentencing hearing, NDRC&DC had disbanded because of the

  irreparable financial damage Remides caused. At sentencing, the Government and Remides

  stipulated to a reduced amount of restitution of $450,000, Remides’ objections to the PSI were

  waived, the Court ordered her to pay the stipulated amount. [Doc. Nos. 83 & 84]. Thus,

  Remides was aware (or should have been aware) at the time she was sentenced and ordered to

  pay restitution that NDRC&DC was no longer active.

         Remides did not appeal her sentence, including the order of restitution.

         On July 25, 2014, she filed a Motion to Vacate, Set Aside, or Reduce Sentence under 28

  U.S.C. § 2255. [Doc. No. 96]. Remides, who acted pro se, asserted errors of counsel, but she


                                                  2
Case 3:12-cr-00258-TAD-KLH Document 158 Filed 06/10/20 Page 3 of 5 PageID #: 1042



  failed to allege any issues regarding the payment of restitution.      After briefing, the Court

  adopted the Report and Recommendation of the Magistrate Judge and denied and dismissed

  Remides’ Motion. [Doc. No. 107]. The Court also found no reason to issue a certificate of

  appealability.

         On appeal, the Fifth Circuit also denied a certificate of appealability, so the appeal was

  dismissed. [Doc. No. 118].

         During her term of supervised release, Remides has opposed garnishments and provided

  fraudulent receipts as purported proof of her restitution repayments. See e.g., [Doc. Nos. 117,

  122]. Ultimately, on August 22, 2019, Remides’ Supervised Release was revoked by the Court

  because of her on-going efforts to avoid making restitution payments. [Doc. No. 147]. She

  was sentenced to a six-month term of imprisonment with no supervision to follow.

         Remides now moves the Court to terminate her restitution.

  II.    LAW AND ANALYSIS

         “The primary goal of restitution is remedial or compensatory, . . . but it also serves

  punitive purposes[.]” Paroline v. United States, 572 U.S. 434, 456 (2014) (citing Pasquantino

  v. United States, 544 U.S. 349, 365 (2005) (“The purpose of awarding restitution” under 18

  U.S.C. § 3663A “is . . . to mete out appropriate criminal punishment”)) (other citations omitted).

  Therefore, even if there is no one to receive the restitution payments, a defendant may still be

  required to make payments as part of her punishment. See, e.g., United States v. Ridgeway, 489

  F.3d 732, 737 (5th Cir.2007) (“[T]he Government’s penal objectives in imposing and collecting

  restitution cannot be waived by the victim.”); cf. United States v. Coleman, 997 F.2d 1101, 1107

  (5th Cir. 1993) (vacating a restitution order a criminal case “that contradict[ed] a carefully


                                                  3
Case 3:12-cr-00258-TAD-KLH Document 158 Filed 06/10/20 Page 4 of 5 PageID #: 1043



  negotiated settlement agreement” between the Government and the same defendants in a parallel

  civil matter).1

          Restitution payments (and the right to receive them for the term of liability) are an asset

  of the victim, even after an individual victim has died or a business victim is defunct. If the

  business was dissolved, the corporate shareholders, LLC members or LP/LLP partners may be

  entitled to a distribution from its assets. See, e.g., United States v. Ritchie, 858 F.3d 201, 212

  (4th Cir. 2016), and United States v. Wallace, 451 Fed. Appx. 523, 525 (6th Cir. 2011).

          There is also the possibility that the restitution payments could be re-directed or

  transferred to the Crime Victims Fund (“Fund”) because of the victim’s defunct status. The

  restitution in this matter was imposed pursuant to the Mandatory Victims Restitution Act

  (“MVRA”), 18 U.S.C. § 3663A. The restitution order is enforced in accordance with 18 U.S.C. §

  3664. Notably, § 3664(g)(1) provides that “no victim shall be required to participate in any phase

  of a restitution order,” and § 3664(g)(2) provides that “[a] victim may at any time assign the

  victim’s interest in restitution payments to the Crime Victims Fund without in any way impairing

  the obligation of the defendant to make such payments.”                  If there are truly no

  successor-in-interest, or if the principals of the victim business cannot be located or identified,

  persuasive case law suggests that the proper remedy is to transfer restitution payments to the

  Crime Victim’s Fund. See, e.g., Untied States v. Hankins, 858 F.3d 1273 (9th Cir. 2017), and

  United States v. Hamburger, 414 F. Supp. 2d 219 (E.D.N.Y. 2006) (victim’s renunciation

  of right to receive restitution did not relieve defendant of his restitution obligation; rather,

  payments redirected to other victims who suffered losses, and, when all remaining victims were

  fully compensated, remaining payments to Crime Victims Compensation Fund. 18 U.S.C.A. §§

          1
              There is no settlement in this case.   4
Case 3:12-cr-00258-TAD-KLH Document 158 Filed 06/10/20 Page 5 of 5 PageID #: 1044



  3664, 3663A). But cf. United States v. Pawlinski, 374 F.3d 536 (7th Cir. 2004) (unclaimed

  restitution cannot be transferred to the Crime Victims Fund because it was not a victim or victim

  representative).

         Under the particular facts of this case, the Court finds that terminating Remides’s

  restitution obligation would, in effect, reward her criminal behavior by allowing her to escape

  financial responsibility.

  III.           CONCLUSION

         For the foregoing reasons, Remides’ Motion to Terminate Restitution [Doc. No. 155] is

  DENIED.

         MONROE, LOUISIANA, this 10th day of June, 2020




                                                            TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE




                                                 5
